Case 1:20-cv-22050-FAM Document 10 Entered on FLSD Docket 09/14/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                                Case Number: 20-22050-CIV-MORENO

   SISVEL INTERNATIONAL, S.A., SISVEL,
   S.p.A.,

                  Plaintiffs,
   vs.

   BLU PRODUCTS, INC.,

               Defendant.
  _________________________________________/

                     ORDER DIRECTING CLERK TO ENTER DEFAULT

         This cause came before the Court upon a sua sponte review of the record.

         The Court has noted the proof of service on Defendant BLU Products, Inc. (D.E. 6), filed

  on July 20, 2020. The Court granted Defendant’s Motion for Extension of Time to Respond to the

  Complaint until September 3, 2020. It appears that Defendant BLU Products, Inc. has failed to

  answer or otherwise respond to the Summons and Complaint. Therefore it is

         ADJUDGED that the Clerk shall file an Entry of Default against Defendant BLU Products,

  Inc. pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. Upon entry of default,

  Plaintiffs may file a motion for Default Judgment in accordance with Rule 55(b) of the Federal

  Rules of Civil Procedure. The Clerk is directed to close the case.

         DONE AND ORDERED in Chambers at Miami, Florida, this 14th of September 2020.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE
Case 1:20-cv-22050-FAM Document 10 Entered on FLSD Docket 09/14/2020 Page 2 of 2




  Copies furnished to:
  Counsel of Record




                                       2
